Exhibit SECURITIES PURCHASE AGREEMENT by and among CERTAIN MEMBERS OF SFF PRODUCTION, LLC as Sellers, and AMEN PROPERTIES, INC. as Buyer dated as of December 22, 2008 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of December22, 2008, is entered into by and among Amen Properties, Inc. ("Buyer") and the members identified on Schedule2.1 (the "Sellers") of SFF Production, LLC (the "Company").All of the foregoing are each sometimes referred to herein individually as a "Party" and collectively as the "Parties." RECITALS: A.Sellers own the membership interests (the "Interests") in the Company described on Schedule2.1. B.Sellers have agreed to sell, and Buyer has agreed to purchase, the Interests pursuant to the terms hereof. C.Buyer is currently a member of the Company, owning a 33.3% membership interest. NOW, THEREFORE, in consideration of the mutual benefits to be derived from this Agreement and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1.— DEFINITIONS 1.1.Certain Defined Terms.As used in this Agreement, each of the following terms is defined below: "Affiliate" means, with respect to any Person, any other Person that, directly or indirectly, through one or more intermediaries or otherwise, controls, is controlled by, or is under common control with, such Person. "Agreement" is defined in the preamble hereto. "Applicable Environmental Laws" means all Applicable Laws in effect at any time pertaining to pollution or the protection of the environment, including those relating to waste materials and/or hazardous substances. "Applicable Law" means any statute, law, rule, or regulation or any judgment, order, writ, injunction, or decree of any Governmental Entity to which a specified Person or property is subject. "Appraisal" means that certain appraisal of the assets of the Company prepared by Ryder Scott Company LP ("Ryder Scott") to be completed after Closing. "Balance Sheet Date" is defined in Section 1 "Buyer" is defined in the preamble hereto. "Buyer Indemnified Parties" is defined in Section "Certificate of Designation" means the Certificate of Designations of Series E Preferred Stock of Buyer in substantially the form attached hereto as Exhibit "A". "Closing" is defined in Section "Closing Date" is defined in Section "Common Stock" means the common stock, $0.01 par value per share, of Buyer. "Common Stock Cap" is defined in Section 6.12(a). "Company" is defined in the Recitals. "Confidential Information" is defined in Section "Conversion Shares" means the shares of Common Stock into which the SeriesE Preferred Stock is convertible. "Damages" means losses, claims, damages, judgments, settlements, penalties, obligations, costs, liabilities and expenses (including reasonable attorneys’ fees and expenses), of any nature whatsoever, which result from or arise out of an action, petition, plea, charge, complaint, suit, litigation, arbitration, mediation, hearing or similar event, occurrence or Proceeding. "Effective Date" means 11:59 p.m., Central Time, on December31, "Encumbrances" means liens, charges, pledges, options, mortgages, deeds of trust, security interests, claims, restrictions (whether on voting, sale, transfer, disposition, or otherwise), easements, and other encumbrances of every type and description, whether imposed by law, agreement, understanding, or otherwise. "Equity Securities" means the Series E Preferred Stock and the Conversion Shares. "Exchange Act" means the Securities Exchange Act of 1934, as amended. "Financial Statements" is defined in Section "Governmental Entity" means any court or tribunal in any jurisdiction (domestic or foreign) or any public, governmental, or regulatory body, agency, department, commission, board, bureau, or other authority or instrumentality (domestic or foreign). "Hazardous Substance" means any substance defined as a hazardous substance under any Applicable Environmental Law. 2 "Inside Investors" means the Sellers who are officers, directors, employees or consultants of Buyer, which shall be specified on each such Seller's Signature Page. "Interests" is defined in the Recitals. "Material Adverse Effect" means any event or condition which, individually or in the aggregate, would reasonably be expected to have a material adverse effect on the business, financial condition or results of operations of Buyer and its Subsidiaries, taken as a whole. "Material Contracts" is defined in Section "Nasdaq Stock Market" is defined in Section "Net Revenue Interest" means as to any of the Properties constituting an oil and gas interest, the "net revenue interest" of the Company in such Property set forth in the books and records of the Company provided to Buyer prior to Closing. "Organizational Documents" is defined in Section "Permits" is defined in Section "Party" and "Parties" are defined in the preamble hereto. "Permitted Encumbrance" means (i)royalties, overriding royalties, net profits interests, production payments and other burdens on production which do not reduce the Company's Net Revenue Interest in any of the Properties to less than the Net Revenue Interest designated in the books and records of the Company provided to Buyer; (ii)liens for Taxes and assessments not yet delinquent, or, if delinquent, that are being contested in good faith in the ordinary course of business and for which adequate reserves have been established; (iii)undetermined or inchoate liens or charges constituting or securing the payment of expenses that were incurred incidental to the maintenance, development, production or operation of the Properties, which are not yet delinquent, or, if delinquent, that are being contested in good faith in the ordinary course of business and for which adequate reserves have been established; (iv) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s and operator’s liens or other similar liens or charges for amounts arising in the ordinary course of business which are not yet delinquent, or, if delinquent, that are being contested in good faith in the ordinary course of business and for which adequate reserves have been established; (v) obligations or duties affecting the Properties to any governmental authority with respect to any franchise, grant, license or permit and all Applicable Laws, rules, regulations and orders of all governmental authorities; (vi) easements, rights of way, servitudes, permits, surface leases and other rights in respect of surface operations, office leases, pipelines, plat restrictions and similar encumbrances, provided that they do not materially detract from the value, or materially increase the cost of operation of the Properties; (vii)the Material Contracts; and (viii)liens, charges and other Encumbrances and irregularities in the chain of title which, because of remoteness in or passage of time, statutory cure periods, marketable title acts or other similar reasons, have not affected or interrupted, and are not reasonably expected to affect or interrupt, the claimed ownership of the Company to any of the Properties or the receipt of production revenues from the Properties affected thereby. 3 "Person" means any individual, corporation, partnership, joint venture, association, joint-stock company, trust, enterprise, unincorporated organization, or Governmental Entity. "Proceedings" means all proceedings, actions, claims, suits, investigations, and inquiries by or before any arbitrator or Governmental Entity. "Properties" means, collectively, the properties, assets, rights, and interests owned by the Company. "Purchase Price" is defined in Section2.2. "Required Consent" means the approval of Sellers owning in excess of 50% of the total Interests. "SEC" means the Securities and Exchange Commission. "SEC Filings" means Buyer's reports and other filings made with the SEC for a period of two (2) years prior to the date hereof and all exhibits thereto. "Securities Act" means the Securities Act of 1933, as amended. "Seller" and "Sellers" are defined in the recitals. "Seller Indemnified Parties" is defined in Section "Seller Parties" and "Seller Party" means the Company and Sellers. "Series E Preferred Stock" means the Series E Preferred Stock of Buyer, par value $0.001 per share, having the rights and preferences substantially as set forth in the Certificate of Designations. "Signature Page" means the counterpart signature page of this Agreement signed by each Seller. "Stockholder Approval" has the meaning set forth in Section 6.12. "Subsidiaries" means, when used with reference to an entity, any corporation, a majority of the outstanding voting securities of which are owned directly or indirectly by such entity.Such term shall also refer to any other partnership, limited partnership, limited liability company, joint venture, trust, or other business entity in which such entity has a material interest. "Taxes" means any federal, state, local, or foreign income taxes or similar assessments, or any sales, use, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental, customs, ad valorem, duties, capital stock, franchise, profits, withholding, social security, unemployment, disability, real property, personal property, transfer, registration, value added, alternative or add-on minimum, estimated, or other tax of any kind whatsoever, including any interest, penalty, or addition thereto, whether disputed or not. 4 "Working Interest" means as to any of the Properties constituting an oil or gas interest, the "working interest" of the Company in such Property as set forth in the books and records of the Company provided to Buyer prior to Closing. ARTICLE 2.— TRANSACTION 2.1.Agreement to Sell and Purchase.At the Closing, but effective as of the Effective Date, and on the terms and subject to the conditions set forth in this Agreement, each Seller will transfer to Buyer the Interests owned by such Seller as set forth on Schedule2.1, free and clear of all Encumbrances. 2.2.Purchase Price.In consideration of the sale of the Interests hereunder, Buyer will deliver to Sellers an aggregate purchase price of $6,827,576.00 (the "Purchase Price"), subject to adjustment as provided in Section2.3, consisting of (a)an aggregate of $1,365,515.00 in cash or cash equivalent payable at Closing, and (b)an aggregate of 546,206 shares of SeriesE Preferred Stock.The Purchase Price will be allocated among the Sellers as set forth on Schedule2.1. 2.3. Adjustment to Purchase Price.The Purchase Price shall be adjusted as follows: (a)adjusted upward by (i) the amount as of the Effective Date of all prepaid ad valorem, property or similar Taxes and assessments based upon or measured by ownership of the Properties, insofar as such prepaid Taxes relate to periods of time after the Effective Date; (ii) an amount equal to all costs and expenses paid by the Company prior to the Effective Date but are attributable to the period of time from and after the Effective Date; (iii)an amount equal to the proceeds from the sale of hydrocarbons received by the Company after the Effective Date but attributable to hydrocarbons produced prior to the Effective Date; (iv)an amount equal to the amount of cash of the Company on the Effective Date; (v)an amount equal to the amount, if any, that the product of the PV10-value of the Properties set forth in the Appraisal multiplied by the amount of the Interests (expressed as a percentage) exceeds the Purchase Price; and (vi)any other amount provided for in this Agreement or agreed upon by Buyer and Sellers. (b)adjusted downward by (i)an amount equal to all unpaid ad valorem, property, production, severance and similar Taxes and assessments based upon or measured by the ownership of property or the production of hydrocarbons or the receipt of proceeds therefrom accruing to the Properties prior to the Effective Date; (iii)an amount equal to all expenditures, liabilities and costs relating to the Properties that are unpaid as of the Effective Date and assessed for or attributable to periods of time or the ownership of production prior to the Effective Date; (iv)an amount equal to all income, employment, franchise and other Taxes, and penalties and interest related thereto, paid or payable by Company after the Effective Date but attributable to periods on or prior to the Effective Date; (v)an amount equal to all other liabilities of the Company not otherwise included in adjustment to the Purchase Price pursuant to this Section2.3(b), paid or payable after the Effective Date but attributable to periods on or prior to the Effective Date; (vi)an amount equal to all cash in, or attributable to, third party suspense accounts held by the Company as of the Effective Date; (vii)an amount equal to the amount, if any, that the Purchase Price exceeds the product of the PV-10 value of the Properties set forth in the Appraisal multiplied by the amount of the Interests (expressed as a percentage); and (viii)any other amount provided for in this Agreement or agreed upon by Buyer and Sellers. 5 ARTICLE 3. — CLOSING 3.1. Closing.The closing of the transactions contemplated hereby (the "Closing") will take place on December31, 2008 at the principal office of Buyer, or at such earlier time as selected by Buyer or at such other time or place or on such other date as the Parties may agree.The date on which the Closing occurs is herein referred to as the "Closing Date," but the transaction described herein shall be effective as of the Effective Date. 3.2.Closing Deliveries.At the Closing, (a)Buyer will (i)deliver the Purchase Price, as adjusted by the Preliminary Settlement Statement (as defined below), to Sellers, and (ii)deliver to Sellers the various certificates, instruments, and documents referred to in Section 7.1.Sellers shall be solely responsible for providing the allocation of the Purchase Price among them as set forth on Schedule2.1, and Buyer shall not be responsible for nor have any liability with respect to such allocation. (b)Each Seller (i) will execute and deliver to Buyer an Assignment of Membership Interest in substantially the form attached hereto as Exhibit "B" conveying to Buyer all of such Seller’s right, title and interest in and to the Interests; (ii)will execute and deliver to Buyer, to the extent the Organizational Documents provide that the Interests are to be represented by certificates,certificate(s) representing all of the Interests; and (iii)will execute and deliver the various certificates, instruments, and documents referred to in Section (c)Sellers and Buyer shall execute and deliver a settlement statement (the "Preliminary Settlement Statement") that shall set forth each adjustment to the Purchase Price and the calculation of such adjustments to the extent known or estimated at Closing.All adjustments to the Purchase Price shall be made first to the cash portion of the Purchase Price and only if such adjustments exceed said cash portion will any adjustment be made to the remaining Purchase Price. ARTICLE 4.— REPRESENTATIONS AND WARRANTIES OF SELLERS Each Seller represents and warrants to Buyer as of the date hereof and as of the Closing Date, that: 4.1.Organizational Matters.Each Seller Party that is an entity is duly organized, validly existing, and in good standing under the laws of its state of organization.No Proceeding to dissolve any Seller Party that is an entity is pending or, to the best knowledge of the Seller Parties, threatened.Each Seller Party is duly authorized to conduct its business and is in good standing under the laws of each jurisdiction where such qualification is required.Each Seller Party has the requisite power and authority necessary to own or lease its properties and to carry on its businesses as currently conducted and any business in which it currently proposes to engage.Sellers have delivered to Buyer correct and complete copies of each of the operating agreements of the Company, the certificates of formation of the Company, and all other similar documents, instruments or certificates executed, adopted, or filed in connection with the creation, formation, or organization of the Company, including any amendments thereto (collectively as provided to Buyer, the "Organizational Documents"). No Seller Party is in breach of any provision of the Organizational Documents.The Company does not own any equity interests in any Person. 6 4.2.Interests.Each Seller is the record and beneficial owner of the Interest owned by such Seller as designated on Schedule2.1, and upon consummation of the transactions contemplated hereby, Buyer will acquire, good, valid, and marketable title to all of the Interests, free and clear of all Encumbrances.No other Person owns or has any right to own any of the Interests.Sellers possess full authority and legal right to sell, transfer and assign to Buyer such Interests.There are no claims pending, or, to the knowledge of Sellers, threatened against either the Company or Sellers that concern or affect title to such Interests, or that seek to compel the issuance of membership interests or other securities of the Company.The Interests are duly authorized, validly issued, fully paid and non-assessable and are not subject to preemptive rights.Except as otherwise provided in the Organizational Documents, (i)there are no existing warrants, options, conversion rights, calls or other commitments of any character pursuant to which the Company, or any member thereof, may become obligated to increase or decrease any Person’s member interest or admit any Person as a member; (ii)the Company does not have any commitment or obligation (contingent or otherwise) to increase or decrease any Person’s member interest or admit any Person as a member; and (iii)the Interests are not subject to any agreements or understandings among any Persons with respect to the voting or transfer thereof. 4.3.Authority Relative to this Agreement.Each Seller Party has full power and authority to execute, deliver, and perform this Agreement and to consummate the transactions contemplated hereby.The execution, delivery, and performance by such Seller Party of this Agreement, and the consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary action of such Seller Party.This Agreement has been duly executed and delivered by each Seller Party and constitutes, and each other agreement, instrument, or document executed or to be executed by such Seller Party in connection with the transactions contemplated hereby has been, or when executed will be, duly executed and delivered by such Seller Party and constitutes, or when executed and delivered will constitute, a valid and legally binding obligation of each such Seller Party, enforceable against such Seller Party in accordance with their respective terms. 4.4.Noncontravention.The execution, delivery, and performance by each Seller Party of this Agreement and the consummation by it of the transactions contemplated hereby do not and will not (a) conflict with or result in a violation of any provision of the Organizational Documents or the governing documents of such Seller Party (if such Seller is an entity), (b)conflict with or result in a violation of any provision of, or constitute (with or without the giving of notice or the passage of time or both) a default under, or give rise (with or without the giving of notice or the passage of time or both) to any right of termination, cancellation, or acceleration under, any material bond, debenture, note, mortgage, indenture, lease, contract, agreement, or other material instrument or obligation to which any Seller Party is a party, (c)result in the creation or imposition of any Encumbrance upon the Interests or the Properties, or (d) violate any Applicable Law binding upon any Seller Party or require a consent, approval, order or authorization of, or declaration, filing, or registration with, any Governmental Entity. 7 4.5.Brokers or Finders.No Seller Party has incurred, and no Seller Party will incur, directly or indirectly, as a result of any action taken by any Seller Party under this Agreement, any liability for brokerage or finders’ fees or commissions or any similar charges in connection with this Agreement, for which Buyer or the Company will have any liability. 4.6.Compliance with Laws.The Company and its predecessors and Affiliates have complied with all Applicable Laws, and each Seller Party is not aware of any violations, whether alleged or acknowledged, of any applicable regulations, rules or orders promulgated by any federal or state regulatory agency, or any of their predecessor agencies, which affect in any respect the operation or value of the Company or the Properties. 4.7.Financial Statements.The financial statements for the Company which have been provided to Buyer (the "Financial Statements") were prepared in accordance with generally accepted accounting principles consistently applied, and accurately and completely represent the financial condition of the Company, as of the dates set forth therein, and are consistent with the books and records of the Company. 4.8.Subsequent Events.Since the date of the most recent Financial Statements which include a balance sheet (the "Balance Sheet Date") the Company has operated in the ordinary course of business and there has not been any material adverse change with respect to the Company.Without limiting the foregoing, since that date, none of the following have occurred: (a)the Company has not sold, leased, transferred, or assigned any assets other than for a fair consideration in the ordinary course of business; (b)the Company has not entered into any contract or agreement (or series of related contracts or agreements), or any amendment or modification of any contract or agreement, either involving more than $50,000 or outside the ordinary course of business; (c)no Encumbrance has been imposed upon any of the Properties; (d)the Company has not made any capital expenditure (or series of related capital expenditures) involving more than $25,000 individually, $50,000 in the aggregate, or outside the ordinary course of business; (e)the Company has not issued any note, bond, or other debt security or created, incurred, assumed, or guaranteed any liability for borrowed money or capitalized lease; (f)the Company has not delayed or postponed the payment of accounts payable or other liabilities outside the ordinary course of business; 8 (g)the Company has not canceled, compromised, waived, or released any claim or cause of action (or series of related claims or causes of action) outside the ordinary course of business; (h)there has been no change made or authorized to the Organizational Documents of the Company; (i)the Company has not issued, sold, or otherwise disposed of any of its member interests; (j)the Company has not experienced any damage, destruction, or loss (whether or not covered by insurance) to its Properties in excess of $25,000; (k)the Company has not made any material change in any of the accounting principles followed by it or the method of applying such principles; (l)the Company has not made any change in any material Tax election or the manner Taxes are reported; (m)there has not been any other occurrence, event, incident, action, failure to act, or transaction with respect to the Company either involving more than $25,000 (individually or in the aggregate) or outside the ordinary course of business; and (n)the Company has not committed to any of the foregoing. 4.9.Liabilities.The Company does not have any liability (and there is no basis for any present or future claims, causes of action or orders against it giving rise to any liability), except for (a)liabilities quantified on the face of the Financial Statements (rather than in any notes thereto) and not heretofore paid or discharged, and (b)liabilities which have arisen after the Balance Sheet Date in the ordinary course of business which, individually or in the aggregate, are not material and are of the same character and nature as the liabilities quantified on the face of the Financial Statements as of the Balance Sheet Date, none of which results from or relates to any breach of contract, breach of warranty, tort, infringement, or breach of law or arose out of any claim, cause of action or order. 4.10.Insurance.The Company carries insurance in such amounts and covering such risks as is customary for Persons of similar size in the business in which they engage. 4.11.Title to and Condition of Properties.The Properties owned by the Company are included in the Financial Statements and the Properties constituting oil and gas interests are listed in the Appraisal.The Company has good, marketable, and indefeasible title to the Properties free and clear of all Encumbrances, other than Permitted Encumbrances.The Properties have been maintained in accordance with normal industry practice and are in good operating condition (as applicable).There exists no unrecorded document or agreement that would result in the impairment or loss of the Company's title to any of the Properties or the value therefore or impede the operations thereof by the Company.The Net Revenue Interest and Working Interest, as applicable, for each of the Properties constituting oil and gas interests set forth in the Appraisal are complete and accurate. 9 4.12.Material Contracts.Seller Parties have provided to Buyer true and correct copies of all material contracts, agreements, leases, mortgages, instruments or other documents to whichthe Company or its respective Properties are subject or bound (the "Material Contracts").The Company, each Seller and, to the Seller Parties' knowledge, each other party thereto, has complied with and is not in default under any such Material Contracts.No event has occurred which, with notice or lapse of time, would constitute a breach or default under any Material Contract, and no party has repudiated any provision of the contracts.Without limiting the generality of the foregoing, the Company does not have any obligation or liability to refund or reimburse any funds received.All Material Contracts are in full force and effect and will not be terminated or give rise to a termination right or otherwise be effected by this Agreement or the transactions contemplated hereby. 4.13.Taxes.The Company has filed all federal, state and other tax reports or returns, if any, required to be filed by the Company.All Taxes shown on such tax reports or returns and all other Taxes and assessments owed by the Company have been properly and timely paid.Company has made all required deposits for Taxes and has established adequate reserves for Taxes.No taxing authority or agency is now asserting or, to the knowledge of any Seller Party, threatening to assert against the Company any deficiency or claim for additional Taxes or interest thereon or penalties in connection therewith.Company has not granted any waiver of any statute of limitations with respect to, or any extension of a period of assessment of, any Taxes. 4.14.Consents.There are no preferential rights of purchase or consents to assign in favor of third parties with respect to any of the Interests and no consents to transfers thereof are required, except as may be contained in the Organizational Documents, all of which have been waived or obtained.There are no preferential rights or consents required with respect to any of the Properties due to or resulting from the transaction contemplated by this Agreement. 4.15.Environmental.The Company, and to the knowledge of each Seller the predecessors in interest to the Company, have complied and are in compliance with all Applicable Environmental Laws.At no time during the Company's ownership thereof have the Properties been used by the Company or by anyone else during any period of time for the generation, storage, or disposal of a Hazardous Substance or as a landfill or a waste disposal site for regulated waste.With respect to the Properties, Company has not entered into, and, to the best knowledge of each Seller, no predecessor to the Company or operator of any Properties has entered into, or is subject to, any contracts, agreements or Applicable Environmental Laws that relate to the future use of any of the Properties or that require any change in the present condition of any of the Properties.Neither the execution of this Agreement nor the consummation of the transactions contemplated by this Agreement will violate any agreements, consents, orders, decrees, judgments, license, or permit conditions, or, to the best knowledge of each Seller, require the consent or approval of any agency charged with enforcing any Applicable Environmental Law. 4.16.Licenses and Permits.The Company has obtained and holds in good standing all licenses, permits, variances, exemptions, orders, franchises, approvals and authorizations of all Governmental Entities necessary for the lawful conduct of its business and the lawful ownership, use and operation of its assets ("Permits").None of the Permits will be adversely affected by the consummation of the transactions contemplated under this Agreement or requires any filing or consent in connection therewith.The Company is in compliance with the terms of the Permits and no investigation or review by any Governmental Entity with respect to the Company is pending or, to the knowledge of the Seller Parties, threatened. 10 4.17.Proceedings.There is no claim, dispute, suit, action, investigation, or other Proceeding before any Governmental Entity, nor threatened, against the Company or any of the Properties that has or might result in the impairment or loss of the Company's title to any of the Properties or the value thereof or impede the operation of the Properties. 4.18.Certain Business Relationships.None of the Sellers nor any of their Affiliates (a)have been involved in any business arrangement or relationship with the Company within the past twelve (12) months, (b)own any asset that is used in the Company's business, and (c)has any claim or cause of action against the Company. 4.19.Securities Law Representations.Each Seller makes the following representations with respect to the Equity Securities received by such Seller as part of the Purchase Price: (a)EACH SELLER IS ABLE TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE EQUITY SECURITIES FOR AN INDEFINITE PERIOD OF TIME.THE EQUITY SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE, AND THEREFORE CANNOT BE TRANSFERRED OR SOLD UNLESS THE EQUITY SECURITIES IS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT, AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION OR EXCEPTION FROM SUCH REGISTRATION IS AVAILABLE AND SUCH AVAILABILITY OF THE EXEMPTION SHALL BE ESTABLISHED TO THE SATISFACTION OF BUYER AND ITS COUNSEL.EACH SELLER ALSO RECOGNIZES THAT NO FEDERAL OR STATE AGENCY HAS PASSED UPON THE EQUITY SECURITIES OR MADE ANY FINDING OR DETERMINATION AS TO THE FAIRNESS OF THE ACCEPTANCE OF THE EQUITY SECURITIES.Each Seller acknowledges and understands that there is no public market for the Equity Securities and that no market for the Equity Securities is likely to develop. (b)Each Seller recognizes that his acceptance of the Equity Securities involves a high degree of risk which may result in the loss of the total amount of the principal thereof.Each Seller acknowledges that such Seller is aware of and has carefully considered all risks incident to the acquisition of the Equity Securities, including without limitation the risks set forth in the SEC Filings.Each Seller has carefully considered and understands and accepts all such risks. (c)Each Seller is acquiring the Equity Securities for such Seller’s own account (as principal) for investment and not with a view to the distribution or resale thereof, and has not offered or sold any portion of the Equity Securities and has no present intention of dividing the Equity Securities with others or of reselling or otherwise disposing of any portion of the Equity Securities. 11 (d)Each Seller has had the opportunity to review the SEC Filings and other publicly available information concerning Buyer and has determined that such information is sufficient to make an informed investment decision.While Buyer has attempted to provide information that is as accurate as possible, Investor acknowledges and agrees that Buyer and its representatives cannot and do not make any assurances, representations or warranties with respect to any such information, except for the representations expressly set forth herein concerning information included in the SEC Filings.All such information, including without limitation the information included in the SEC Filings, is qualified in all respects by the risk factors discussed in the SEC Filings.Investor acknowledges and understands that none of the information provided or made available by or on behalf of Buyer constitutes any legal, tax or investment advice.Each Seller has sufficient knowledge and experience in financial and business matters to enable such Seller to evaluate the merits and risks of an investment in the Equity Securities.In addition, in reaching the conclusion that each Seller desires to accept the Equity Securities, such Seller has carefully evaluated its financial resources and investments, has consulted with such legal, accounting and other experts as necessary, and acknowledges that such Seller is able to bear the economic risks of this investment. (e)Each Seller is an "accredited investor" as such term is defined in Rule 501 under the Securities Act.Each Seller will provide to Buyer such information as may be reasonably requested by Buyer to enable it to satisfy itself as to accredited status of the each Seller and the knowledge and experience of each Seller and his ability to bear the economic risk of an investment in the Equity Securities. (f)The address and social security number or federal tax identification number set forth on the Sellers' Signature Page are his true and correct state (or other jurisdiction) of residence and social security number or federal tax identification number.Sellers have no present intention of becoming a resident of any other state or jurisdiction.Sellers are not subject to backup withholding and will provide such forms and documents as may be required by Buyer to evidence his exemption from backup or other withholding Taxes and hereby consents to withholding of any applicable Taxes from any dividends from Buyer. (g)Sellers acknowledge and understand that certain of the information that they have received regarding Buyer and its Subsidiaries may be material, non-public information, and that Sellers will not be able to trade in the Common Stock while in possession of such information until that information has been properly disseminated to the public or becomes immaterial to Buyer and its Subsidiaries. (h)Sellers acknowledge that they understand the meaning and legal consequences of the representations, warranties and covenants set forth in this Section4.19 and that Buyer has relied and will rely upon such representations, warranties, covenants and certifications. 4.20.Information Provided.All representations and warranties made by each Seller Party and all other oral or written information provided by each Seller Party to Buyer and by the Company to Ryder Scott is and are true, correct and complete in all material respects. 12 ARTICLE 5. — REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to Sellers that: 5.1.Organization; Existence; Qualification.Buyer is a corporation duly organized, validly existing, and in good standing under the laws of the State of Delaware. 5.2.Authority Relative to this Agreement.Buyer has full corporate power and authority to execute, deliver, and perform this Agreement and to consummate the transactions contemplated hereby.The execution, delivery, and performance by Buyer of this Agreement, and the consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action of Buyer.This Agreement has been duly executed and delivered by Buyer and constitutes, and each other agreement, instrument, or document executed or to be executed by Buyer in connection with the transactions contemplated hereby has been, or when executed will be, duly executed and delivered by Buyer and constitutes, or when executed and delivered will constitute, a valid and legally binding obligation of Buyer, enforceable against Buyer in accordance with their respective terms. 5.3.Noncontravention.The execution, delivery, and performance by Buyer of this Agreement and the consummation by it of the transactions contemplated hereby do not and will not (a)conflict with or result in a violation of any provision of the organizational documents of Buyer, (b) conflict with or result in a violation of any provision of, or constitute (with or without the giving of notice or the passage of time or both) a default under, or give rise (with or without the giving of notice or the passage of time or both) to any right of termination, cancellation, or acceleration under, any bond, debenture, note, mortgage, indenture, lease, contract, agreement, or other instrument or obligation to which Buyer is a party, or (c) violate any Applicable Law binding upon Buyer or require a consent, approval, order or authorization of, or declaration, filing or registration with, any Governmental Entity. 5.4.Brokers or Finders.Buyer has not incurred, and will not incur, directly or indirectly, as a result of any action taken by Buyer under this Agreement, any liability for brokerage or finders’ fees or commissions or any similar charges in connection with this Agreement, for which any Seller has or will have any liability. 5.5.Capitalization.The capitalization of Buyer as of September 30, 2008 is as set forth in the SEC Filings.Buyer has not issued any capital stock since that date, except for shares of Common Stock issued as compensation pursuant to employment agreements described in the SEC Filings.The Equity Securities have been duly authorized, and if and when issued and paid for in accordance with the terms of this Agreement, will be duly and validly issued, fully paid and non-assessable.The outstanding shares of capital stock of Buyer have been duly and validly issued and are fully paid and non-assessable, have been issued in compliance with all federal and state securities laws, and were not issued in violation of any preemptive rights or similar rights to subscribe for or purchase securities.Except as disclosed in the SEC Filings (including without limitation under employee benefit plans and employment agreements referred to in such SEC Filings), there are no outstanding rights (including without limitation, preemptive rights), warrants or options to acquire, or instruments convertible into or exchangeable for, any unissued shares of capital stock or other equity interest in Buyer, or any contracts, commitments, agreements, understandings or arrangements of any kind to which Buyer is a party relating thereto.Buyer owns the equity interest in each of its Subsidiaries specified in Schedule5.5, free and clear of any pledge, lien, security interest, encumbrance or claim, other than as described in Schedule5.5.There are no stockholders agreements, voting agreements or other similar agreements with respect to the Common Stock to which Buyer is a party, except as disclosed in the SEC Filings and except for voting agreements related to the Stockholder Approval. 13 5.6.Legal Proceedings.There is no material legal or governmental Proceedings pending to which Buyer or any of its Subsidiaries is a party or of which the business or property of Buyer or any of its Subsidiaries is subject. 5.7.No Violations.Neither Buyer nor any of its Subsidiaries is (a) in violation of its charter, bylaws or other organizational documents, or (b) to its knowledge, (i) in violation of any law, administrative regulation, ordinance or order of any court or Governmental Entity, arbitration panel or authority applicable to Buyer or any of its Subsidiaries, which violation, individually or in the aggregate, would be reasonably likely to have a Material Adverse Effect, or (ii)in default (and there exists no condition which, with the passage of time or otherwise, would constitute a default) in the performance of any Material Contracts, which would be reasonably likely to have a Material Adverse Effect. 5.8.Financial Statements.The financial statements of Buyer and the related notes contained in the SEC Filings present fairly, in accordance with generally accepted accounting principles, the consolidated financial position of Buyer and its Subsidiaries as of the dates indicated.Such financial statements (including the related notes) have been prepared in accordance with generally accepted accounting principles applied on a consistent basis throughout the periods therein specified. 5.9.No Material Adverse Change.Except as disclosed in the SEC Filings or as provided in this Agreement, since September 30, 2008, there has not been (i) any change in the business, financial condition or operation of Buyer which would reasonably be expected to have a Material Adverse Effect, (ii) any obligation, direct or contingent, that is material to Buyer and its Subsidiaries considered as one enterprise, incurred by Buyer or its Subsidiaries, except obligations incurred in the ordinary course of business or related to this transaction, (iii)any dividend or distribution of any kind declared, paid or made on the capital stock of Buyer, or (iv)any loss or damage (whether or not insured) to the physical property of Buyer or any of its Subsidiaries which would reasonably be expected to have a Material Adverse Effect. 5.10.Disclosure.The information contained in the SEC Filings as of the date of such information did not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. 5.11.Compliance.The Common Stock is registered pursuant to the Exchange Act and is listed on the Nasdaq Capital Market of the Nasdaq Stock Market (the "Nasdaq Stock Market"), and Buyer has taken no action designed to, or to its knowledge likely to have the effect of, terminating the registration of the Common Stock under the Exchange Act or de-listing the Common Stock from the Nasdaq Stock Market, nor has Buyer received any notification within the twelve (12) months preceding the date of this Agreement that the SEC or the Nasdaq Stock Market is contemplating terminating such registration or listing. 14 5.12.Reporting Status.Buyer has filed all documents that Buyer was required to file under the Exchange Act during the twelve (12) months preceding the date of this Agreement.Copies of such documents have been made available to each of the Sellers. ARTICLE 6. — COVENANTS OF SELLER PARTIES AND BUYER 6.1.General.Buyer and each Seller Party will use their reasonable best efforts to take all action and to do all things necessary in order to consummate and make effective the transactions contemplated by this Agreement, and each Seller Party agrees not to take any action which might effect any Interest and not to vote, consent, act or determine not to act under the Organizational Documents without the prior written consent of Buyer.Sellers will operate, manage and administer the Company in a good and workmanlike manner consistent with past practices, and cause the Company to carry on the business of the Company in substantially the same manner as before execution of this Agreement, including without limitation maintaining all insurance, Permits and Material Contracts in full force and effect and maintaining the Properties in accordance with industry standards.Sellers will, except for emergency action taken in the face of serious risk to life, property or the environment (a)submit to Buyer, for prior written approval, all requests for operating or capital expenditures and all proposed contracts, agreements and actions relating to (i)any indebtedness to be incurred by the Company or any sale of any of the Properties, (ii)the Interests, the Company or the Properties which involve individual commitments of more than $10,000 or which would create any burdens on the Company, the Interests or the Properties, or (iii)all activities described in Section 4.8 or outside the ordinary course of business of the Company; (b)consult with, inform and advise Buyer regarding all material matters concerning the operation, management and administration of the Company and the Properties; and (c)obtain Buyer's written approval prior to voting, consenting, acting or determining not to act under any operating, unit, joint venture, partnership or similar agreement, including the Organizational Documents.No Seller Party will take any action that is designed or intended to have the effect of discouraging any lessor, licensor, customer, supplier, or other business associate of the Company from maintaining at least as favorable business relationships with the Company after the Closing as it maintained with the Company prior to the Closing.Each of the Seller Parties will, and will cause its Affiliates to, refer all customer inquiries relating to the business of the Company to Buyer, or an Affiliate thereof, from and after the Closing. 6.2.Consents and Approvals. (a)Following the execution of this Agreement, each Seller Party will use its reasonable best efforts to obtain as soon as practicable (but in any event prior to the Closing) all consents necessary for each Seller Party to consummate the transactions contemplated hereby and to perform its obligations hereunder.Each Seller Party will use its reasonable best efforts to satisfy or cause to be satisfied each of the conditions to the Closing set forth in Article 7. 15 (b)Following the execution of this Agreement, Buyer will use reasonable best efforts to obtain as soon as practicable (but in any event prior to the Closing) all consents necessary for Buyer to consummate the transactions contemplated hereby and to perform its other obligations hereunder. Buyer will use reasonable best efforts to satisfy or cause to be satisfied each of the conditions to the Closing set forth in Article 7. 6.3.Full Access and Due Diligence. (a)At all times during the term of this Agreement, the Company will permit representatives of Buyer to have full access at all reasonable times to all premises, Properties, personnel, books, records (including Tax records), contracts, and documents of or pertaining to the Company to conduct due diligence reviews (including without limitation to conduct an audit of the Financial Statements and other financial information), together with the opportunity to discuss the Company and its business with the Company or its officers, accountants, employees, consultants, agents and counsel, all as Buyer deems reasonably necessary or appropriate for a due diligence review of the Company and its business.Buyer may make copies of such records, at their expense, but shall immediately return all such copies so made if this Agreement is terminated. (b)Without limiting the foregoing, the Company shall provide to Buyer promptly on or before execution of this Agreement copies of the Financial Statements and Material Contracts and other information requested by Buyer for the purpose of conducting a due diligence review of the Company, the Properties and the Interests. 6.4.Notice of Developments.Each Party will give prompt written notice to the others of any material adverse development causing a breach of any such Party’s representations and warranties herein.No disclosure by any Party pursuant to this Section 6.4 will be deemed to amend or supplement any of the schedules or to prevent or cure any misrepresentation or breach of warranty. 6.5.Exclusivity.The Seller Parties will not solicit, initiate, or encourage the submission of any proposal or offer from any Person relating to the acquisition of any of the Interests or the Properties (including any acquisition structured as a merger, consolidation, share exchange or other form of transaction) during the term of this Agreement. 6.6.Confidentiality.From and after the Closing Date, each Seller will treat and hold as confidential all information (the "Confidential Information") concerning the businesses and affairs of Buyer or the Company, refrain from using any of the Confidential Information except in connection with this Agreement, and deliver promptly to Buyer or destroy, at the request and option of Buyer, all tangible embodiments (and all copies) of the Confidential Information which are in Seller’s possession. If any Seller is requested or required (by oral question or request for information or documents in any action) to disclose any Confidential Information, such Seller will notify Buyer promptly of the request or requirement so that Buyer may seek an appropriate protective order or waive compliance with this Section 6.6.If, in the absence of a protective order or the receipt of a waiver hereunder, any Seller is, on the written advice of counsel, compelled to disclose any Confidential Information to any Governmental Entity, arbitrator, or mediator or else stand liable for contempt, that Seller may disclose the Confidential Information to the Governmental Entity, arbitrator, or mediator; provided, however, that the disclosing Seller will use its best efforts to obtain, at the request of Buyer, an order or other assurance that confidential treatment will be accorded to such portion of the Confidential Information required to be disclosed as Buyer will designate. 16 6.7.Reservation of Common Stock.Buyer has and will reserve and keep reserved for issuance, out of the authorized and unissued shares of the Common Stock, a number of Conversion Shares sufficient to provide for issuance upon the conversion of the SeriesE Preferred Stock and shall keep such shares free of any legal or contractual preemptive rights.Buyer will take all steps necessary to keep the Conversion Shares duly authorized for issuance by all requisite corporate and other action, and to assure that such Conversion Shares when issued upon conversion of the SeriesE Preferred Stock will be validly issued, fully paid and non-assessable. 6.8.Listing of Common Stock.Buyer shall use its commercially reasonable efforts to comply with all requirements of the Nasdaq Stock Market with respect to the potential future issuance of the Conversion Shares and the listing thereon on the Nasdaq Stock Market. 6.9.Future Sales of Common Stock.Each Seller agrees that if Buyer engages in an underwritten public offering for the sale by Buyer of shares of Common Stock during the one-year period following the Closing Date and thereafter so long as the Sellers own more than one percent (1%) of the total number of shares of Common Stock then outstanding (for this purpose, calculated as if the Conversion Shares were outstanding), the Sellers will, if so requested by the managing underwriter for such offering, execute and deliver to such managing underwriter a "lock-up" letter in a form acceptable to such managing underwriter.The obligations of and restrictions on the Sellers under such "lock-up" letter shall be in effect for a maximum of 180 days as specified by the managing underwriter. 6.10.Public Announcements.The Sellers shall not issue any press release or otherwise make any public statements with respect to the existence of this Agreement or the transactions contemplated hereby, and Buyer shall issue such press releases or make such public statements as may be required by Applicable Law or the rules of the Nasdaq Stock Market. 6.11.Restrictive Legends.Each certificate evidencing the Equity Securities shall bear a legend in substantially the following form: "THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A SECURITIES PURCHASE AGREEMENT DATED AS OF DECEMBER 22, 2008, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF AMEN PROPERTIES, INC. AND WILL BE FURNISHED TO THE HOLDER ON REQUEST TO THE SECRETARY OF AMEN PROPERTIES, INC.SUCH AGREEMENT PROVIDES, AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON SALE, TRANSFER, OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE." 17 In addition, unless counsel to Buyer shall have advised Buyer that such legend is no longer needed, each certificate evidencing the Equity Securities shall bear a legend in substantially the following form: "THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH APPLICABLE STATE AND FEDERAL SECURITIES LAWS, OR IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO AMEN PROPERTIES, INC. SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED." 6.12.Stockholder Approval. (a)The parties hereto acknowledge and agree that pursuant to rules of the Nasdaq Stock Market, the conversion rights of the Sellers under the terms of the SeriesE Preferred Stock are subject to a cap on the number of shares of Common Stock issuable upon such exercise equal to five percent (5%) of the number of shares of Common Stock outstanding on the Closing Date (the "Common Stock Cap") unless and until the issuance of the SeriesE Preferred Stock (including the conversion price thereof) and Conversion Shares is approved by the stockholders of Buyer under such rules of the Nasdaq Stock Market.The Sellers acknowledge and agree (i) to the limitations imposed by the Common Stock Cap as more fully set forth in the Certificate of Designation, (ii)that without Stockholder Approval they will not be able to acquire all of the Conversion Shares, which may adversely effect the value of the SeriesE Preferred Stock they are acquiring hereunder, and (iii) that the SeriesE Preferred Stock will not be entitled to vote in connection with the Stockholder Approval. (b)In addition to the Stockholder Approval required under Section6.12(a), the parties further acknowledge and agree that the rules of the Nasdaq Stock Market require the approval of the stockholders of Buyer with respect to the issuance of shares of Common Stock to any Inside Investors upon the conversion of any of the SeriesE. Preferred Stock.Accordingly, each of the Inside Investors hereby agrees not to convert or exercise any of the SeriesE Preferred Stock acquired by such Inside Investor unless and until such issuance is approved by the stockholders of Buyer in accordance with the rules of the Nasdaq Stock Market.The Inside Investors acknowledge and agree that if such Stockholder Approval is not obtained, they will not be entitled to acquire any of the Conversion Shares which may adversely effect the value of the SeriesE Preferred Stock they are acquiring hereunder. (c)The approval of the stockholders of the Company described in this Section6.12 shall be referred to herein as the "Stockholder Approval". 18 (d)Buyer agrees to solicit the Stockholder Approval in connection with its next stockholders meeting, but is under no obligation to hold a special meeting regarding such approval.Each of the Sellers hereby agrees to vote any and all securities of the Company owned by such Seller and entitled to vote on the issue in favor of the Stockholder Approval. 6.13.Expenses.Each Party shall be responsible for all of its own expenses, including but not limited to, legal, accounting and other professional fees and the fees of its financial advisors incurred with respect to this Agreement and the transactions provided for herein. 6.14.Further Assurances.After Closing, each of the Parties will execute, acknowledge and deliver to the other such further instruments, and take such other action, as may be reasonably requested in order to more effectively assure to each of the Parties all of the respective properties, rights, titles, interests, estates and privileges intended to be assigned, delivered or inuring to the benefit of each of the Parties in consummation of the transactions contemplated hereby. 6.15.Post-Closing Adjustments. (a)Within ninety (90) days after the Closing, Buyer shall prepare and deliver to Sellers, in accordance with this Agreement and generally accepted accounting principles, a statement (the "Final Settlement Statement") setting forth each adjustment to the Purchase Price that was not finally determined as of the Closing. Within one hundred twenty (120) days after the Closing, Sellers (acting by a Required Consent) shall deliver to Buyer a written notice containing any changes that Sellers propose be made to the Final Settlement Statement. The parties shall undertake to agree with respect to the amounts due pursuant to such proposals within one hundred eighty (180) days after the Closing. The final agreed Purchase Price paid by Buyer to Sellers after all adjustments is hereinafter referred to as the "Final Purchase Price." The date upon which such agreement is reached or upon which the Final Purchase Price is established shall be herein called the "Final Settlement Date."If the Final Purchase Price is more than the Purchase Price paid at Closing, Buyer shall pay to Sellers in immediately available funds the amount of such difference.If the Final Purchase Price is less than the Purchase Price paid at Closing, Sellers shall pay to Buyer, in immediately available funds, the amount of such difference.Such payment by Buyer or Sellers shall be made within five (5) days of the Final Settlement Date.If the Parties are unable to resolve any disputed item within such period, any disputed item shall be submitted to a nationally recognized independent accounting firm mutually agreeable to the Parties who shall be instructed to resolve such disputed item within thirty (30) days.The resolution of disputes by the accounting firm so selected shall be set forth in writing and shall be conclusive, binding and non-appealable upon the Parties with respect to the accounting matters submitted and the Final Settlement Statement shall become final and binding upon the Parties on the date of such resolution.The fees and expenses of such accounting firm shall be paid one-half by Buyer and one-half by Sellers. 19 ARTICLE 7. — CONDITIONS TO OBLIGATIONS OF THE PARTIES 7.1.Conditions Precedent to the Obligations of Sellers.The obligations of Sellers to consummate the transactions contemplated by this Agreement will be subject to the fulfillment or waiver by a Required Consent on or prior to the Closing of each of the following conditions: (a)Each and every representation of Buyer under this Agreement will be true and accurate in all material respects as of the date when made and will be deemed to have been made again at and as of the time of the Closing (except to the extent it relates to a specified date) and will at and as of such time of the Closing be true and accurate in all material respects except as to changes specifically contemplated by this Agreement. (b)Buyer will have performed and complied in all material respects with each and every covenant, agreement, and condition required by this Agreement to be performed or complied with by Buyer prior to or at the Closing. (c)No Proceeding will, on the Closing Date, be pending or threatened before any Governmental Entity seeking to restrain, prohibit, or obtain Damages in connection with the consummation of the transactions contemplated by this Agreement. (d)All consents and approvals necessary to permit the consummation of the transactions contemplated by this Agreement will have been obtained, and, with respect to any applicable consents of Governmental Entities, no stay or appeal will have been entered and be pending. (e)The Certificate of Designation in substantially the form of Exhibit "A" shall have been duly adopted by all requisite corporate action and filed with the Secretary of State of the State of Delaware on or before the Closing Date, and shall not have been amended or modified. 7.2.Conditions Precedent to the Obligations of Buyer.The obligations of Buyer to consummate the transactions contemplated by this Agreement will be subject to the fulfillment or waiver on or prior to the Closing of each of the following conditions: (a)Each and every representation of each Seller Party under this Agreement will be true and accurate in all material respects as of the date when made and will be deemed to have been made again at and as of the time of the Closing (except to the extent it relates to a specified date) and will at and as of such time of the Closing be true and accurate in all material respects except as to changes specifically contemplated by this Agreement. (b)Seller Parties will have performed and complied in all material respects with each and every covenant, agreement and condition required by this Agreement to be performed or complied with by Seller Parties prior to or at the Closing. (c)No Proceeding will, on the Closing Date, be pending or threatened before any Governmental Entity seeking to restrain, prohibit, or obtain Damages in connection with the consummation of the transactions contemplated by this Agreement. 20 (d)Buyer shall be fully satisfied with all matters reviewed in connection with their due diligence in accordance with Section6.3. (e)All consents and approvals necessary to permit the consummation of the transactions contemplated by this Agreement will have been obtained, and, with respect to any applicable consents of Governmental Entities, no stay or appeal will have been entered and be pending. ARTICLE 8. — TERMINATION 8.1.Termination.This Agreement may be terminated and the transactions contemplated hereby may be abandoned at any time prior to Closing: (a)by mutual written consent of a Required Consent of Sellers and Buyer; (b)by either Sellers (upon approval of a Required Consent) or Buyer if any Governmental Entity shall have issued any injunction or taken any other action permanently restraining, enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby and such injunction or other action shall have become final and nonappealable; (c)by either of Sellers (upon approval of a Required Consent) or Buyer if the Closing shall not have occurred by January31, 2009, provided, however, that the right to terminate this Agreement under this Section 8.1(c) shall not be available to any party whose breach of any representation or warranty or failure to fulfill any covenant or agreement under this Agreement has been the cause of or resulted in the failure of the Closing to occur on or before such date; (d)by Buyer if (i) Sellers shall have failed to comply in any material respect with any of the covenants or agreements contained in this Agreement to be complied with or performed by Sellers at or prior to such date of termination; (ii) any representation or warranty of Sellers contained in this Agreement shall not be true in all material respects when made or at the time of termination as if made on such date of termination (except to the extent it relates to a particular date); or (iii)any condition set forth in Section7.2 is not satisfied or waived at or prior to Closing; or (e)by Sellers (upon approval of a Required Consent) if (i) Buyer shall have failed to comply in any material respect with any of the covenants or agreements contained in this Agreement to be complied with or performed by Buyer at or prior to such date of termination; (ii) any representation or warranty of Buyer contained in this Agreement shall not be true in all material respects when made or on or at the time of termination as if made on such date of termination (except to the extent it relates to a particular date); or (iii)any condition set forth in Section7.1 is not satisfied or waived at or prior to Closing. 8.2.Effect of Termination.If this Agreement is terminated pursuant to this Article 8 this Agreement will forthwith become null and void and have no effect without any liability on the part of any Party or their respective Affiliates, except for the provisions of this Section 8.2 and such other portions of this Agreement as are necessary to the enforcement and construction of Section 8.2.Nothing in this Agreement will, however, relieve any Party of any liability for breach of this Agreement occurring prior to such termination or for breach of any provision of this Agreement that specifically survives termination hereunder.Buyer will have all remedies provided herein and all remedies at law or in equity in the event of a breach of this Agreement by any Seller Party.The prevailing party in any legal Proceeding brought under or to enforce the provisions of this Agreement will be additionally entitled to recover court costs and reasonable attorneys’ fees from the non-prevailing party. 21 ARTICLE 9. – SURVIVAL AND INDEMNIFICATION 9.1.Survival.The representations and warranties contained in Article 4 and Article5 of this Agreement, and the covenants and other agreements made under this Agreement, including, without limitation, covenants in respect of indemnification, will survive the Closing without limitation and will remain fully enforceable in accordance with their terms. 9.2.Indemnification by Buyer.
